Wall, P. J. The first special plea was defective in not averring that the matters therein set forth were the same matters complained of in the declaration and because it does not in terms aver that under the ordinances of the city of St. Louis or the law in relation thereto, the officer had power to make the arrest for the cause named without a warrant, and turn him over to the police officer to be taken before the magistrate in question. From the language of the plea it is fair to infer that the entire proceeding was a continuing transaction, the return to the police court being a part of it and pursuant to an original design when the arrest was made; that the plaintiff should be taken before that court, as he was, and prosecuted as he was, and therefore it was necessary to aver that the magistrate had jurisdiction to hear the charge, and impose the fine. The second special plea was bad because it did not deny the allegation that plaintiff was arrested in this State, and taken to Missouri, thus admitting the truth of the allegation and furnishing no sufficient justification for the act, and in professing to answer the whole declaration when it wholly failed to answer the second count; though this latter objection is rather formal than substantial. For the error of the court in overruling the demurrer to these pleas, the judgment is reversed and the cause remanded. ¡Reversed and remanded.